Citation Nr: 0620849	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-02 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a higher initial rating for service-connected 
depressive/adjustment disorder, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

In the rating decision of September 2002, the RO denied 
service connection for a depressive disorder.  In a 
subsequent rating decision, dated in June 2003, the RO 
granted service connection for an acquired psychiatric 
disorder and assigned a 10 percent rating, effective December 
2001, the date the veteran originally filed the service 
connection claim.  The veteran submitted a timely notice of 
disagreement and VA Form 9, and the issue is properly before 
the Board.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's depressive/adjustment disorder is 
manifested by symptoms that, when present, are controlled by 
medication and have only a slight effect on social and 
occupational functioning.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for service-connected depressive/adjustment disorder 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.130, Diagnostic Code 9499-9434 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in June 2002, the RO advised the veteran 
of what the evidence must show to establish entitlement to 
service-connected compensation benefits.  The RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2005).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  

The RO requested from the veteran names and addresses of 
persons, agencies, or companies possessing records that would 
help decide his claim, and the approximate time frame covered 
by the records.  The RO then requested any additional 
information or evidence from the veteran that he wanted VA to 
obtain on his behalf.  The RO told the veteran to send the 
necessary evidence as soon as possible.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the veteran's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board finds that the veteran has not been prejudiced by 
the failure to notify the veteran that a disability rating 
will be assigned if service connection is granted.  Since the 
original rating decision was issued in September 2002, the 
veteran and his representative have, on several occasions, 
submitted additional lay and medical evidence describing the 
severity and symptomatology of his disability.  Throughout 
the course of this appeal, the RO has provided the veteran 
with a Statement of the Case (SOC), dated in December 2003, 
and the rating decisions, dated in September 2002 and June 
2003.  The rating decision of June 2003 included the rating 
criteria for the next higher rating for the veteran's 
disability.  The SOC included the entire General Rating 
Formula for Mental Disorders, which provided the veteran with 
all of the rating criteria applicable to his disability.  
Thus, the RO has provided the veteran with sufficient notice 
of what the veteran must establish to receive an increased 
rating for his service-connected disability.  By submitting 
additional relevant evidence, the veteran has demonstrated 
that he understood the requirements and was not prejudiced by 
the delayed notification.  

The Board also finds that the veteran has not been prejudiced 
by the inadequate notification that an effective date for the 
award of benefits will be assigned.  The RO granted service 
connection for the depressive/adjustment disorder effective 
the date the claim was received.  Under VA regulations, this 
is the earliest possible effective date.  38 C.F.R. § 3.400 
(b)(2) (2005).  As explained more fully below, staged ratings 
are not appropriate and any decision on the claim for a 
higher initial rating would be applied effective the date of 
service connection.  38 C.F.R. 
§ 3.400(o)(1) (2005).  Thus, the veteran has suffered no 
prejudice.

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and provided 
the veteran with a VA examination.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Evidence

In a psychological assessment report from VA Medical Center 
(VAMC)
Kansas, City, dated in January 2000, M.V., a psychologist, 
stated that the veteran had been referred for an evaluation.  
The report was based on testing conducted in August 1999 and 
January 2000.  

Based on the Wechsler Adult Intelligence Scale-Revised (WAIS-
R), intellectual functioning was considered to be average, 
with abstract skills more developed than verbal skills.  
Other test results indicated that the veteran had memory or 
concentration lapses associated with psychological distress.  
M.V. noted, however, that the intelligence tests administered 
were not in the veteran's native language and that the scores 
possibly underestimated the veteran's intellectual 
functioning.    
 
Based upon the Rorschach test, M.V. concluded that the 
veteran was moderately distressed and that he experienced 
severe and acute depression, severe anxiety, considerably 
disorganized thinking, and emotional lability.  M.V. 
cautioned, however, that the test results were not 
necessarily a valid indicator of psychological functioning 
because of the lack of response to many questions.  M.V. 
stated that although the veteran denied suicidal ideation, 
individuals with this type of profile needed to be monitored 
for such thoughts.  M.V. stated that the veteran's response 
pattern reflected a significant effort to distance himself 
emotionally from the tasks.  M.V. stated that the veteran had 
a sense of responsibility, general intelligence, abstract 
thinking skills, capacity for sensitivity, and a capacity for 
innovative thinking and problem-solving.  M.V. recommended 
that the veteran be considered for medication and monitored 
for suicidal ideation despite that he denied thoughts of 
suicide.  M.V. also recommended the veteran receive therapy.  

In a treatment note from VAMC Topeka, Kansas, dated in 
December 1999, Dr. M.F. reported that the veteran was doing 
much better with his depressive and anxiety symptoms since he 
had been put on medication.  

In a mental health examination report from VAMC Topeka, 
Kansas, dated in November 2001, Dr. S.M. reported that the 
veteran presented with complaints of depression since the 
terrorist attacks in September 2001.  Dr. S.M. stated that 
overall, however, the veteran reported that Wellbutrin 
(bupropion) helped his mood.  The veteran denied problems 
with sleep, energy level, or appetite.  

Dr. S.M. noted the following on examination.  The veteran was 
alert and oriented in all spheres.  The veteran's speech was 
normal and the veteran was dressed appropriately.  The 
veteran denied hallucinations and his mood was euthymic with 
an appropriate effect.  The veteran's thoughts were goal 
directed without tangentiality or circumstantiality.  The 
veteran's memory appeared grossly intact and there was no 
thought blocking.  The veteran denied suicidal and homicidal 
ideations.  Dr. S.M. recommended continuing with the current 
treatment plan.

In a VA examination report prepared by Dr. H.R., dated in 
February 2003, Dr. H.R. reported that the veteran's speech 
was normal and that the veteran was properly dressed and 
groomed.  According to the report, the veteran denied 
hallucinations or delusions and his mood was euthymic with an 
appropriate effect.  The veteran also denied homicidal or 
suicidal ideations.  Dr. H.R. determined that the veteran's 
memory was grossly intact.  The veteran reported that on a 
scale of 1-10, his depression was an 8 and his anxiety a 5, 
with 10 being the most severe.  The veteran was oriented to 
person, place and time, and was able to repeat all three 
words presented during registration.  The veteran was able to 
subtract serial 7's from 100, five consecutive times.  Dr. 
H.R. determined that the veteran's thought processes were 
coherent and goal-directed.  Dr. H.R. considered the 
veteran's abstract reasoning ability to be good.  The veteran 
reported that overall, his depression was under control with 
his current medication regimen.  Dr. H.R. determined the 
veteran's Global Assessment of Functioning (GAF) score to be 
80.  On Axis I, Dr. H.R. diagnosed depressive disorder not 
otherwise specified and adjustment disorder.  

In a report of a psychiatric evaluation, dated in May 2003 
and conducted at VAMC Topeka, Kansas, a psychiatrist, Dr. 
L.S., noted that the veteran had a history of depression that 
was currently in remission.  According to the report, the 
veteran denied problems with sleep or appetite.  Dr. L.S. 
noted that the veteran exhibited no symptoms of depression.  
Specifically, Dr. L.S. noted that the veteran denied feelings 
of guilt, hopelessness, or worthlessness.  He had no suicidal 
or homicidal thoughts.  Dr. L.S. noted that the veteran cited 
his automobile accident in 1997 as the trigger for his 
depression, but that he had had no stressors since then.  Dr. 
L.S. determined that the veteran's reaction to the event was 
"perfectly normal" and that the veteran was sad for about a 
week.  Dr. L.S. noted that the veteran was attending college.  
According to Dr. L.S., the veteran's activities were not 
limited by his history of depression.

Dr. L.S. noted the following in the report after conducting a 
mental status examination.  The veteran was alert and 
oriented in all spheres.  The veteran was cooperative and 
pleasant during the examination.  The veteran reported that 
his mood was "good," and his affect was appropriate to the 
stated mood.  The veteran denied hallucinations, paranoia, 
and suspiciousness.  The veteran's memory was intact, 
judgment and insight were good, and he was able to abstract 
proverbs well.  On Axis I, Dr. L.S. diagnosed major 
depression, in remission, and on Axis V, determined his GAF 
score to be 75.  Dr. L.S. also noted that the veteran 
obtained the psychiatric evaluation because it was required 
for a job for which he was applying.  

In conclusion, Dr. L.S. stated that the veteran should 
continue to take buproprion for his antidepressant and low-
dose trazodone for sleep.  According to Dr. L.S., the veteran 
did not currently have depressive symptoms.

In a statement submitted with his notice of disagreement, 
received in September 2003, the veteran stated that prior to 
being put on medication he was only able to sleep 2-4 hours 
per night, and sometimes none at all.  The veteran stated 
that he was very sad all the time, had trouble concentrating, 
and was forgetful.  The veteran referred to his college 
transcript to corroborate his statements.  The veteran also 
stated that he lost interest in sex, affection, and the 
willingness to communicate.  The veteran stated that the 
prescribed medication was helping, but that he felt his 
condition would have gotten worse had he not sought help.  

The veteran's academic transcript from a university he 
attended indicated that over the course of three semesters, 
beginning in the summer of 1997 to the summer of 1998, he 
enrolled in nine courses.  Of these nine courses, the veteran 
failed four of them, withdrew from three, and received a 
"C" in two.   

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2005).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2005).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2005).  

The veteran's service-connected depressive/adjustment 
disorder is presently assigned a 10 percent rating under 38 
C.F.R. § 4.130, Diagnostic Code 9499-9434 (2005).  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 
4.27 (2005).  

A 10 percent rating is prescribed for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. 4.130, 
Diagnostic Code 9499-9434 (2005).  
A higher rating of 30 percent rating is prescribed for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).

A score of 71-80 reflects symptoms that, if present, are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  

A GAF score of 51-60 reflects some moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  A score of 41-50 reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  

Analysis

The medical evidence indicates that from the time the veteran 
filed this claim in December 2001, his depressive/adjustment 
disorder has been productive of only mild and transient 
symptoms that only slightly interfere with his social and 
occupational functioning.  At no time during the course of 
this appeal has the veteran's depressive/adjustment disorder 
been manifested by symptoms that are productive of 
occupational and social impairment necessary for the next 
higher rating of 30 percent.  

First, the medical evidence does not show that the veteran 
suffers from suspiciousness or panic attacks.  Second, 
regarding the symptoms of depressed mood and anxiety, the 
medical evidence and the veteran's own subjective complaints 
reveal that these symptoms are mild and transient and are 
managed well with medication.  Although there is medical 
evidence of record that the veteran has experienced depressed 
mood and anxiety that has been called "severe" by one 
examiner, that examiner considered those symptoms to be 
acute.  Subsequent evidence shows that these symptoms are at 
most mild, if present at all.  Moreover, that report was 
prepared before the veteran filed his claim in December 2001.  
Only the period since the original claim was filed is 
relevant for determining the appropriate rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Regarding the veteran's own subjective complaints, although 
the VA examination report shows that the veteran classified 
the severity of his depressed mood and anxiety as "8" and 
"5" out of 10 respectively, that report also shows that the 
veteran considered his depression to be under control with 
the medications.  Additionally, in the most recent 
psychiatric evaluation, the veteran denied any symptoms of 
depression and anxiety.  In short, all of the evidence since 
the veteran filed the claim shows that the veteran has 
reported to be doing well.

The GAF scores, reported in the two most recent examination 
reports, also indicate that the veteran's disorder is no more 
severe than that warranted by the 10 percent rating.  The 
assigned scores of 75 and 80 indicate that the examiners' 
opinions are that the veteran's symptoms, if present, are 
only transient and expectable reactions to stressors and that 
the veteran's social and occupational impairment is only 
slight.  In the most recent examination of record, the 
psychiatrist even considered the veteran's reaction to his 
automobile accident to be "perfectly normal."  These scores 
indicate that the examiners were unable to detect anything 
more than mild symptoms of a disorder.

The Board also notes that although the veteran has a history 
of sleep impairment, the fact that he denied sleeping 
problems at both the February 2003 and May 2003 examinations 
indicates that he no longer suffers from this symptom.  
Finally, there is no evidence that the veteran's disorder is 
marked by mild memory loss.  

Accordingly, the Board finds that the veteran's service-
connected depressive/adjustment disorder does not meet or 
approximate the criteria associated with a 30 percent rating 
under Diagnostic Code 9499-9434.  A rating higher than 10 
percent is not warranted.

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected depressive/adjustment 
disorder causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2005).  In the instant case, to the extent that 
the veteran's service-connected depressive/adjustment 
disorder interferes with his employability, the currently 
assigned rating adequately contemplates such interference, 
and there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

Entitlement to a higher initial rating for service-connected 
depressive/adjustment disorder is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


